Citation Nr: 1647462	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  12-33 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent from October 4, 1991 to February 21, 1999, for an acquired psychiatric disorder (also diagnosed as: depressive disorder NOS with panic attacks, schizophrenic disorder residual types with anxiety and somatizations, and schizophrenia undifferentiated type chronic) (acquired psychiatric disorder).  

2.  Entitlement to an initial rating in excess of 50 percent from February 22, 1999, and in excess of 30 percent from February 2, 2005, for an acquired psychiatric disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) since February 22, 1999.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney
WITNESS AT HEARING ON APPEAL

Dr. E.T, Licensed Psychologist and Rehabilitation Counselor


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The Veteran filed a notice of disagreement in July 2010 and was provided with a statement of the case in October 2010.  The Veteran perfected his appeal with a November 2012 VA Form.  

The Veteran's representative and Dr. E.T testified before the undersigned Veterans Law Judge (VLJ) in April 2016.  The Veteran was not present at the hearing however, the Veteran's attorney indicated that Veteran was satisfied with this type of hearing.  The Veteran's representative also submitted additional evidence at the hearing with a waiver of initial agency of original jurisdiction review.  See 38 C.F.R. § 20.1304 (c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  



FINDINGS OF FACT

1.  During the April 2016 hearing before the Board, the Veteran, through his representative, withdrew his appeal concerning entitlement to an initial rating in excess of 70 percent from October 4, 1991 to February 21, 1999, for an acquired psychiatric disorder.

2.  For the entire appeal period the Veteran's acquired psychiatric disorder has been manifest by occupational and social impairment in most areas.  

3.  Since February 22, 1999, the Veteran's service-connected disability renders him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to an initial rating in excess of 70 percent from October 4, 1991 to February 21, 1999, for an acquired psychiatric disorder have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  Since February 22, 1999, the criteria for a 70 percent rating, but no higher, for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.156 (b), 4.3, 4.7, 4.126, 4.129, 4.130, Part 4, Diagnostic Code 9434 (2015).

3.  Since February 22, 1999, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, at the April 2016 Board hearing, the Veteran's representative testified that the Veteran was satisfied with the 70 percent rating from October 4, 1991 to February 21, 1999, for an acquired psychiatric disorder.  The undersigned clarified that the issue was being withdrawn and the Veteran's representative agreed and confirmed.  The Veteran's representative voiced his intention to withdraw the appeal as to this issue, and once transcribed as a part of the record of the hearing, the requirements for the withdrawal of a substantive appeal were met.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to the aforementioned claim and it is dismissed.

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  

In this case, at that April 2016 Board hearing, the Veteran's attorney stated that the Veteran would be satisfied with a 70 percent rating for his acquired psychiatric disorder effective February 22, 1999, and a TDIU effective February 22, 1999.  Therefore, in light of the Board's favorable decision to grant a 70 percent rating for the Veteran's acquired psychiatric disorder, effective February 22, 1999, and a TDIU, effective February 22, 1999, the Board finds that any deficiencies in the VA's duty to notify and assist is not prejudicial to the Veteran.  

Nonetheless, the Veteran's claim for a higher rating arises from a disagreement with the initial evaluation that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was also afforded VA examinations in February 1999, February 2005, January 2007, March 2008, and February 2012.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's acquired psychiatric disorder in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges that the most recent VA examination was conducted over four years ago.  However, the evidence of record does not suggest a worsening since the February 2012 examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Additionally, as noted above, the in light of the Board's favorable decision to grant the specific benefits sought on appeal an additional remand would only cause undue delay in adjudicating the claim.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, Social Security Administration (SSA) records and post-service VA and private treatment records have been associated with the claims file.  The Board acknowledges there appears to be VA treatment records that have not been associated with the claims file.  Again, however, in light of the Board's favorable decision to grant the specific benefits sought on appeal, such an error is not prejudicial to the Veteran and an additional remand would only result in an undue delay.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in April 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Ratings

The Veteran contends that his acquired psychiatric disorder is more severe than reflected in his current disability ratings.  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2015).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2015). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

The Veteran's acquired psychiatric disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9204-9434, for major depressive disorder.  The Board notes that since the effective date of the grant of service connection for an acquired psychiatric disorder, the rating criteria changed effective November 7, 1996.  See 53 Fed. Reg, 22 (1998): 61 Fed. Reg. 52695 (1996).  However, as the portion of the Veteran's claim that fell under the old rating criteria has been withdrawn, as explained above, diagnostic code 9434 is only for consideration.  

Under the General Rating Formula for Mental Disorders, to include major depressive disorder, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434 (2015). 

A 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.
A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration of a Veteran's symptoms must play an important role in determining his disability level.").

VA has recently changed its regulations, and now requires use of DSM-5 effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date.  79 Fed. Reg. 45093 (Aug. 4, 2014).  As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of a psychiatric disorder.  Id.  However, any discussion of symptoms associated with any assigned score is still useful in evaluating the severity of the Veteran's disability.  

Factual Background

The Veteran was afforded a VA mental disorders examination on February 22, 1999 as part of a claim for aid and attendance.  The Veteran reported that he was married and the father of three children.  The Veteran reported that he had not worked since 1976 and at that time that he began to receive Social Security benefits and later VA pension.  The Veteran reported that he became dependent on Valium because it was given to him all the time when he was treated at the VA Mental Hygiene Clinic.  He reported that his present psychiatrist was trying to get him off the medication but that he still needed to take at least one Valium daily.  He described irritability for minor things at home and that he had a general feeling of anxiety all the time.  He reported that on occasion he kept thinking about all the problems at home and those of his children and then he would start thinking about what would be the easiest way to end everything.  He reported that he always had a sensation of insecurity and he felt like people did not want to be with him.  

On mental status examination, the Veteran was adequately dressed and groomed.  He was alert.  He was very hyperactive and markedly verbal.  There was some looseness of association but in general his answers were relevant and coherent.  He had a lot of histrionic manifestations mostly in the form of somatic symptoms and a tendency to somaticize a lot of his anxiety.  There were feelings not only of anxiety but also insecurity and ambivalence.  Because of this he was referential.  He reported having poor frustration tolerance with a tendency to get angry and irritable very easily.  He reported that on occasion he felt depressed without the desire to do anything in particular.  The affect that he displayed was constricted.  The mood was anxious.  He was oriented in person, place and time.  His memory was fair but his concentration was diminished because of his anxiety.  Intellectual functioning was average.  Judgement was fair but his insight was very poor.  The examiner diagnosed schizophrenic disorder residual type with anxiety and somatizations and benzodiazepine dependence.  The examiner assigned a GAF score of 45 to 50.  The examiner noted that the Veteran's neuropsychiatric did not prevent him from performing activities of daily living.  

A May 1999 private treatment record shows that the Veteran was diagnosed with depression and rule out schizoaffective disorder.  The physician assigned a GAF score of 60.

An August 1999 private treatment record shows that the Veteran reported that he did not sleep well.  The Veteran was noted as alert.  

A September 1999 private treatment record shows that the Veteran had the symptoms of insomnia, anxiety, crying, anhedonia and sadness.  The physician noted that the Veteran stopped drinking 30 years prior and did not use substances.  The physician noted that there was no history of suicide or homicide attempts.  On mental status examination, the Veteran was noted as neat and dressed casually.  He was anxious with a depressed face.  He was logical coherent, relevant with low self-esteem.  He had no suicidal or homicidal ideas.  He was oriented by three.  
A February 2000 VA treatment record noted that the Veteran had sadness, irritability, insomnia, anxiety, anxiety episodes without apparent reason, was afraid of going places like being outside of the home alone, being in a crowd, standing in line and traveling in a bus or automobile.  On mental status examination the Veteran's was noted as having adequate hygiene and cooperative.  He had a normal gait.  His thought process was coherent and logical.  The Veteran's thought content was noted as normal.  His affect was broad and appropriate.  His mood was anxious.  There was no abnormality of perception.  The Veteran was oriented in all spheres.  His memory was intact.  His abstraction was normal and his judgement and insight were good.  The physician diagnosed panic disorder with acrophobia.  The physician assigned a GAF score of 60.  

A March 2000 VA treatment record showed essentially the same symptoms on mental status examination as the February 2000 VA treatment record except the Veteran's mood was hostile and he was not noted as excessively anxious and worrying about all kinds of things.  

A September 2000 VA treatment record shows that the Veteran was noted as having irritability, insomnia, anxiety and tension.  The physician noted that the Veteran was a well-known case of panic disorder stabilized with Zoloft and clonazepam.  The physician noted that no panic attacks were reported but he was still feeling tense and anxious.  On mental status examination the Veteran's was noted as having adequate hygiene and cooperative.  He had a normal gait.  His thought process was coherent and logical.  The Veteran's thought content was noted as normal.  His mood was anxious.  His affect was broad and appropriate.  There was no abnormality of perception.  The Veteran was oriented in all spheres.  His memory was intact.  His abstraction was normal and his judgement and insight were good.  The physician diagnosed panic disorder with acrophobia.  The physician assigned a GAF score of 60.  

The Veteran was afforded another VA examination on February 2, 2005.  The examiner noted that the Veteran was in psychiatric treatment with his primary care psychiatrist from November 10, 1999, to September 19, 2000, with a diagnosis of panic disorder with agoraphobia.  The examiner noted that the Veteran was evaluated at the Mental Hygiene Clinic again on December 23, 2000, with a diagnosis of alcohol abuse and dependence and was referred to the Alcohol Dependence Clinic for evaluation and treatment.  The examiner noted that the Veteran was evaluated by the psychiatrist at the Alcohol Dependence Clinic on April 26, 2002, with a diagnosis of alcohol dependence and benzodiazepine abuse with a GAF score of 55.  The examiner noted that the Veteran refused admission to the Alcohol Clinic.  The examiner noted that the Veteran's last visit to the Psychiatric Intervention Center was on February 1, 2002, with a diagnosis of anxiety disorder NOS and alcohol dependence by history.  He reported that he had not had a drink in the prior two years.  The Veteran was not in ambulatory psychiatric treatment at the VA medical center in the last year.  He was in medical treatment with the VA Primary Care Clinic and was prescribed lorazepam 2 mg two times a day for anxiety by his primary care physician.  

The Veteran reported that he had not worked since 1976.  He reported that he was a painting contractor from 1967 to 1976.  The Veteran reported that he got married in 1969 and had three children who were 36, 30 and 23 years old.  The Veteran reported that he was living with his wife and three children and a granddaughter in a house on their property in Corozal, Puerto Rico.  He reported economic problems and reported problems with his 30 year old son.  The Veteran reported that in the last year he had been feeling irritable with insomnia, an inability to concentrate with anxiety, restlessness and tension.  He also reported having occasional episodes of anxiety without apparent reason.  The Veteran reported that he was not drinking alcohol since about two years prior.  

On mental status examination, the Veteran was noted as appropriately dressed with adequate hygiene and cooperative.  He was spontaneous and established eye contact with the examiner.  He was alert and in contact with reality.  He was fully aware of the interview situation.  There was no evidence of psychomotor retardation or agitation.  There were no tics, no tremors and no abnormal involuntary movements.  His thought process was coherent and logical.  There was no looseness of association and no evidence of disorganized speech.  There was no evidence of delusions and no evidence of hallucinations.  He had no phobias, no obsessions, no panic attacks and no suicidal ideas.  He reported anxiety episodes occasionally without apparent reason.  His mood was anxious.  His affect was broad and appropriate.  He was oriented in person, place and time.  His memory for recent remote and immediate events was intact.  His abstraction capacity was normal.  His insight and judgement were fair.  The examiner noted that the signs and symptoms described above were moderately interfering with the Veteran's employment functioning.  There was no impairment of thought process and communication.  There was no evidence of inappropriate behavior.  The Veteran was able to maintain basic activities of daily living.  The examiner diagnosed anxiety disorder NOS and alcohol dependence in sustained full remission.  The examiner assigned a GAF score of 60.  The examiner concluded that there was no evidence in the clinical history and mental status examination to establish the diagnosis of schizophrenia at the time of the examination.  

An October 2005 VA treatment record shows that the Veteran reported in the past year feeling easily irritable, depressed most part of the day and difficulty falling asleep accompanied by unspecific nightmares.  The Veteran also reported difficulty concentrating, occasional death wishes and admitted to parasuicidal behavior over speeding in cars.  

A December 2005 VA treatment record shows that the Veteran admitted to chronic anxiety and depression manifested by lack of energy, worries, poor sleep, difficulty falling asleep and vivid dreams.  The Veteran denied self-harm and homicidal ideas.  There was no history of parasuicidal behavior reported.  The Veteran denied hallucinations, manic symptoms and strange beliefs.  

A February 2006 VA treatment record shows that the Veteran was alert and oriented in time, place and person.  He was also noted as well groomed.  

A July 2006 VA treatment record shows that the Veteran was noted as spontaneous, friendly, anxious, depressed and polite.  

An August 2006 VA treatment record shows that the Veteran was noted as alert, oriented in time, place and person and well groomed.  

The Veteran was afforded another VA examination in January 2007.  The Veteran reported that he started community college but did not finish.  The Veteran reported that he was married and the father of three children.  He reported that he lived with wife two children and a grandchild.  He described his family relationships as "I try to be good to them".  The Veteran described his social relationship as "I don't get along with people".  The Veteran reported that he watches TV and movies and listens to the radio.  The Veteran had no history of suicide attempts.  The examiner noted that the Veteran had a history of assaultiveness as the Veteran reported that he had been involved in several street fights.  The examiner noted that the frequency, severity and duration of non-PTSD psychiatric medical symptoms included spontaneous panic attacks with the following symptoms: anxiety, choking sensation, paresthesia, abdominal distress, fearful, body aches, shortness of breath, chest pain.  The Veteran reported that these symptoms occur once daily and are severe.  

On mental status examination the Veteran was neatly groomed.  His psychomotor activity was tense and his speech was spontaneous.  He was cooperative.  His affects was constricted and his mood was desperate.  His attention was intact.  He was oriented to person, time and place.  His thought process and thought content were unremarkable.  There were no delusions.  In regards to his judgement he understood the outcome of his behavior.  In regards to insight the Veteran understood that he had a problem.  The Veteran did not have sleep impairment.  There were no hallucinations or inappropriate behavior.  There was no obsessive ritualistic behavior.  The Veteran had panic attacks as noted above.  There were no homicidal or suicidal thoughts.  The Veteran had good impulse control and there were no episodes of violence.  The Veteran had the ability to maintain minimum hygiene.  There were no problems with activities of daily living.  The Veteran's remote, recent and immediate memory was normal.  The examiner noted that the Veteran retired in 1976 due to psychiatric problems reported as schizophrenia.  The examiner diagnosed panic disorder and alcohol abuse.  The examiner assigned a GAF score of 65.  The examiner noted that the mental disorder symptoms were controlled by continuous medication.  

The Veteran was afforded another VA examination in March 2008.  The Veteran reported that he started college but did not finish.  The Veteran described his family relationship as "poor".  He described his social relationship as "none".  The Veteran reported that he reads the newspaper, takes care of his pets, watches TV and plays with the grandchildren.  There was no history of suicide attempts.  The Veteran reported that he had been involved in several street fights and the last episode was two years prior with a state policeman.  The Veteran reported that the medication was "helping him".  The Veteran reported the following symptoms:  ruminations since service on a daily basis; severe irritability that began "a long time ago" on a daily basis; moderate forgetfulness that started three years prior on a daily basis; severe trouble sleeping with nightmares that started in service on a nightly basis; severe mood shifts that started "a long time ago" on a daily basis; moderate spontaneous panic attacks with the following symptoms anxiety choking sensation,  paresthesia, abdominal distress, fearful, body aches, shortness of breath, chest pain that started "a long time ago", on and off moderate.  

On mental status examination, the Veteran was neatly groomed.  His speech was spontaneous and he was cooperative.  His affects was constricted and his mood dysphoric.  His attention was intact and he was oriented to person, time and place.  He thought process and thought content were unremarkable.  There were no delusions.  In regards to judgement he understood the outcome of behavior.  In regards to insight the Veteran understood he had a problem.  The Veteran had sleep impairment which interfered with his daily activity in that he felt irritable the next day.  There were no hallucinations or inappropriate behavior.  There was no obsessive or ritualistic behavior.  There were no homicidal thoughts or suicidal thoughts.  The Veteran had good impulse control and no episodes of violence.  The Veteran had the ability to maintain minimum personal hygiene.  There was no problem with activities of daily living.  The Veteran's memory was normal.  The Veteran reported that he retired at age 33 due to nerves.  The examiner diagnosed depressive disorder with panic attacks and alcohol dependence.  The examiner concluded that the above diagnoses were two separate and distinct entities with no relation to one another.  The examiner assigned a GAF score of 60.  The examiner noted that the mental disorder symptoms were controlled by continuous medication.  The examiner also noted that the alcohol dependence was a significant component in the Veteran's social, occupational, marital and interpersonal impairment.  

The Veteran was afforded another VA examination in February 2012.  The examiner diagnosed alcohol dependence, and major depressive disorder.  The examiner assigned a GAF score of 58.  The examiner concluded that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The Veteran reported that he was married and the father of three children.  The Veteran reported that his children were adults and independent.  The Veteran reported that he lived with his wife, youngest daughter, her daughter and her fiancée.  The Veteran reported that he retired from construction in 1975.  The Veteran denied a history of legal problems, civil or criminal accusations or behavioral disturbances.  The Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, memory loss for names of close relatives, own occupation or own name and impaired judgement.  The examiner noted that the Veteran was mentally competent, oriented and in full contact with reality.  The examiner also concluded that the Veteran's mental conditions were severe, chronic, persisting and not responding satisfactorily to medication.  

The examiner noted that the Veteran was found with sign and symptoms compatible with alcohol dependence.  The examiner noted that after review of the Veteran's claim file there was no evidence of psychiatric complaints prior to the Veteran's military service, during military service nor within one year after discharge from military service.  The examiner noted that the Veteran sought treatment ten years after military service.  The examiner explained that there was plenty of evidence of alcohol dependence since military service and the Veteran does not deny that he has been abusing alcohol since service.  The examiner noted that the Veteran was treated for upper gastrointestinal bleeding at the age of twenty five years old.  The examiner also noted that there is evidence of alcoholism and fatty liver both that were both well documented.  The examiner noted that the Veteran has had a long standing alcohol dependence history.  

The examiner explained that alcohol is a potent psychoactive substance capable of mimic and reproduction of any mental disorder.  The examiner noted that the Veteran has been diagnosed with many different mental conditions, to include major depressive disorder with panic, schizophrenia, residual type anxiety and somatization and schizophrenia undifferentiated type, chronic.  The examiner explained that the preponderance of longitudinal medical evidence in in the claims file and current mental examination suggest that the Veteran's chronic mental condition has evolved from earlier manifestation of irritability, depressed mood, poor impulse control, anxiety and sleeping disturbance to a full mental symptomatology needing psychiatric treatment and medications.  

The examiner also explained that it is a well-known fact that within the last thirty years the DSM has been changing diagnostic criteria and nomenclature. The examiner explained that these differences are manifested in the variety of diagnoses given to the Veteran previously.  The examiner explained that in his opinion the Veteran's actual diagnoses were alcohol dependence and major depressive disorder.  The examiner explained that these were two different and distinct diagnoses and not related to each other.  The examiner explained that alcohol dependence began since military service with an actual GAF of 55 and major depressive disorder with panic began around 1977.  The examiner explained that the above mentioned conditions of alcohol dependence and major depressive disorder with panic, in terms of etiology or pathology were not related at all with military service.  The examiner concluded that the Veteran's mental conditions started on account of alcohol abuse, these conditions were not related to military service and were instead a product of the Veteran's willful misconduct.  The examiner noted that during the last year the Veteran has been doing just fair with a GAF score of 57, which is compatible with a severe condition.  Therefore, at this time he is not capable of gaining or sustaining a gainful job.  

In a March 2016 private opinion, Dr. E.T noted review of the Veteran's claims file to include the above noted evidence.  She noted that she did not complete an interview with the Veteran due to a language barrier.  However, she explained that the record was quite clear as to the history of the Veteran's mental condition and the resulting problems he faced shortly after he got out of the service and through the present. 

Dr. E.T noted the she found it interesting that on February 22, 1999, there was a Compensation and Pension Examination which indicated, that the Veteran was suffering from schizophrenic disorder, residual type, with anxiety and somatizations and benzodiazepine dependence with a GAF score between 45 and 50 and just 90 days later, there was an indication that he had been diagnosed with depression, rule out schizoaffective, with a GAF of 60.  She stated that she found it amazing that the Veteran would have improved that substantially within 90 days considering that he was on Valium, Benadryl and Haldol three times a day.  Dr. E.T also explained that between February 2000 and 2005, all of the progress notes indicate symptoms compatible with the complaints the Veteran had all along such as irritability, insomnia, anxiety, afraid of going places like being outside of the home alone, panic and difficulty with inability to concentrate, etc.  She noted that the Veteran was on significant psychotropic medication including, but not limited to, Prozac, BuSpar, Zoloft, Clonazepam, Lorazepam, Citalopram and Ativan.  She noted that complicating this picture was that the Veteran was using alcohol to self-medicate his anxiety and other symptoms.  

Dr. E.T noted the January 2007 and March 2008 VA examinations.  She also noted the February 2012 VA examination in which the VA examiner indicated that the Veteran's problems were on account of the use of alcohol.  She explained that she disagreed with the doctor and explained that the Veteran was using alcohol to self-medicate as opposed to taking prescribed medications.  She concluded that she did not feel that the Veteran was willfully misconducting himself, but that it was secondary to his mental disability.  Dr. E.T noted that the February 2012 examination completed seemed to be the last documented record in the file.  She noted that if one looks at the complete record on, there are indications that the Veteran had difficulties in the military.  She noted that there was a buddy statement indicating that he, in fact, complained of feeling nervous, and there were indications in his record that he was feeling anxious.  She also noted that the Veteran filed a claim within a very short period of time after service and was denied until 1991. 

She noted that it appeared from the record that the VA felt the Veteran had made a miraculous recovery and now only has mild symptoms when, in fact, his symptoms have never really left him.  She noted that in fact, he is functioning at the same level that he did back in 1999 when he was reduced down to 50 percent.  She concluded that it was her opinion that the Veteran has been disabled since he got out of the military.  She explained that he has had a very poor post-military occupational, personal and social adjustment as noted by the various records in his file.  Dr. E.T also concluded that part of the difficulty, she believed, came from the fact that he has difficulty communicating to the doctors exactly what his problems are.  She also concluded that in her opinion the Veteran's psychiatric disability precludes him from obtaining and maintaining substantial, gainful employment.  She concluded that it was her professional opinion that his psychiatric disability first precluded him from substantial, gainful employment in 1973 when he stopped working for his father in a family business.

At the April 2016 Board hearing, Dr. E.T testified, in relevant part, that the Veteran's disability since February 1999 to the present has been consistent and has not really changed since he got of service.  She testified that she was amazed that in February 1999 the Veteran's rating was reduced and is currently 30 percent.  She testified that a GAF score of 45 to 50 reflected serious symptoms.  She testified that this would translate into occupational and social impairment with deficiencies in most areas.  She also testified that when the Veteran was not drinking he did not present as being schizophrenic.  She testified that the Veteran has an alcohol disorder that is related to his service-connected disability in that the Veteran self-medicated.  She testified that the symptoms reported at the February 2005 VA examination were at least moderate.  Dr. E.T also testified that there was no evidence that the Veteran has been able to establish or maintain effective relationships.  She testified that there was evidence of illogical behavior, impulse control problems, irritability and difficulty to concentrating.  She also noted that the Veteran was on significant psychotropic medication.  She also testified that according to the Veteran's SSA records the Veteran had not been taking care of his personal hygiene.  Dr. E.T also testified that the Veteran had been unemployable since he was service-connected and there was no evidence that the Veteran's condition improved after February 1999.  She also testified that based on her education and occupational skills that the Veteran has not been able to obtain employment since 1999 due to the severity of his disability.  Dr. E.T also testified that there was no clear line of demarcation as to what symptoms would be associated with alcohol versus the symptoms that can be associated with the Veteran's depression.  

Analysis

At the outset, the Board notes the March 2008 and February 2012 VA examiner's conclusions that the Veteran's major depressive disorder and alcohol dependence are separate and distinct diagnosis and not related to each other.  The Board also notes that the March 2016 private opinion that concluded the Veteran used alcohol to self-medicate and the April 2016 testimony by the same physician that there was no clear line of demarcation as to what symptoms would be associated with alcohol versus the symptoms that can be associated with the depression.  Therefore, the Board finds that the evidence is in relative equipoise as to whether the Veteran's major depressive disorder and alcohol dependence are separate and distinct or whether they Veteran's alcohol dependence is a manifestation of his major depressive disorder.  Therefore, the Board resolves doubt in favor of the Veteran.  Therefore, the Board will consider any symptomatology associated with the Veteran's alcohol dependence as part of his service connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of the service-connected and non-service-connected disabilities, the benefit-of-the-doubt doctrine described in 38 C.F.R. § 3.102 dictates that such signs and symptoms be attributed to the service-connected disability or disabilities).

As such, Board finds that over the course of the appeal period, the Veteran's has been consistently noted as having depressed mood; anxiety; chronic sleep impairment; near continuous panic or depression affecting the ability to function independently appropriately and effectively; impaired impulse control; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships; memory loss for names of close relatives; irritability; insecurity; ambivalence; anger; constricted affect; diminished concentration; sadness; fear of going places; parasuicidal behavior and assaultiveness.  The Board thus concludes that for the entire appeal period a 70 percent rating is most appropriate.  The Board acknowledges that the Veteran does not have all of the symptoms listed in the criteria of the 70 percent rating.  However, in light of the frequency, severity and duration of moderate to severe and on and off to daily noted in the January 2007, March 2008 and February 2012 VA examinations, the Board finds that the Veteran's symptomatology more closely approximate the criteria contemplated by occupational and social impairment with deficiencies in most areas.

The Board again notes that the Veteran has expressed that he would be satisfied with a 70 percent rating for his acquired psychiatric disability for the entire appeal period.  Nonetheless, the Board finds that the evidence of record is against a finding that the Veteran's symptoms warrant a 100 percent rating.  While the Veteran's symptoms have been noted as severe and the Veteran was noted as having memory loss for names of close relatives, the Veteran has not been shown to have gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place;.  Instead, the Veteran's thought process and thought content has been repeatedly noted as normal.  The Veteran's speech has also been noted as normal.  There were no persistent delusions or hallucinations noted.  The Veteran was not noted as having grossly inappropriate behavior.  The Veteran was noted as having parasuicidal behavior, death wishes and thinking about how the "easiest way" to end things, the Veteran was not noted as a persistent danger of hurting himself or others but instead repeatedly denied suicidal and homicidal ideations on mental status examination.  The Board also notes that Dr. E.T stated that the Veteran was noted as lacking personal hygiene.  However, as also noted by Dr. E.T this was found in the Veteran's SSA application and the Veteran applied for SSA benefits in 1976, prior to the appeal period.  Additionally, the medical evidence of record during the appeal period shows that the Veteran was repeatedly noted as adequately groomed.  The Veteran was also repeatedly noted as oriented to person, place and time.  Therefore, the Board finds that the Veteran's symptoms do not more closely approximate the criteria contemplated by total occupational and social impairment.  

Finally, the Board notes the GAF scores that have been assigned during the course of the appeal.  While the GAF scores are not determinative by themselves, the Board finds that taken together with the other evidence of record, the type, frequency, and severity of the Veteran's symptoms reflect a level of impairment that most closely approximates a 70 percent disability rating during this period.

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine to the extent noted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinki, 1 Vet. App. 49 (1990).

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected acquired psychiatric disorder with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  As seen above, the Board has taken into consideration those symptoms which are not explicitly listed as examples under the diagnostic code as the listed symptoms serve as examples and not an exhaustive list, as noted above. Therefore, there are no additional symptoms that are not addressed by the rating schedule or that have not been considered by the Board in assigning the appropriate rating. The Veteran also has not described any exceptional or unusual features of acquired psychiatric disorder, and there is no objective evidence that any manifestations are unusual or exceptional. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disability.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Here, the Veteran is service connected for an acquired psychiatric disorder, rated as 70 percent disabling.  As such, the Veteran meets the schedular criteria for a TDIU.  Therefore, the claim turns on whether the Veteran's acquired psychiatric disorder renders him unable to maintain substantially gainful employment.  

In this regards,  at the February 1999 VA examination, the Veteran reported that he had not worked since 1976 and at that time that he began to receive Social Security benefits and later VA pension.  

At the February 2005 VA examination, the Veteran reported that he had not worked since 1976.  He reported that he was a painting contractor from 1967 to 1976.  

The February 2012 VA examiner noted that during the last year the Veteran's disability was compatible with a severe condition.  The examiner concluded that at the time of the examination the Veteran was not capable of gaining or sustaining a gainful job.  

In the May 2016 private opinion, Dr. E.T concluded that in her opinion the Veteran's psychiatric disability precluded him from obtaining and maintaining substantial, gainful employment.  She concluded that it was her professional opinion that his psychiatric disability first precluded him from substantial, gainful employment in 1973 when he stopped working for his father in a family business.

At the April 2016 Board hearing, Dr. E.T testified that the Veteran had been unemployable since he was service-connected and there was no evidence that the Veteran's condition improved after February 1999.  She also testified that based on her education and occupational skills that the Veteran has not been able to obtain employment since 1999 due to the severity of his disability

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this case, the Board finds that since February 22, 1999, the competent and credible evidence of record illustrates that due to his service-connected acquired psychiatric disorder, the Veteran would not be able to obtain and sustain substantially gainful employment.  Accordingly, the appeal is granted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 70 percent from October 4, 1991 to February 21, 1999, for an acquired psychiatric disorder is dismissed.  

Subject to the laws and regulations governing the payment of monetary benefits, since February 22, 1999, a 70 percent rating for an acquired psychiatric disorder February 22, 1999, is granted.

Subject to the laws and regulations governing the payment of monetary benefits, since February 22, 1999, TDIU is granted.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


